UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWASHINGTON, D.C. 20549FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OFTHE SECURITIES EXCHANGE ACT OF For the quarterly period ended February 27, 2010 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OFTHE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-9681 JENNIFER CONVERTIBLES, INC.(Exact Name of Registrant as Specified in Its Charter) Delaware 11-2824646 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 417 Crossways Park Drive, Woodbury, New York 11797 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (516) 496-1900 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [ ] Indicate by check mark whether registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large Accelerated Filer [ ] Accelerated Filer [ ] Non-Accelerated Filer [X] Smaller Reporting Company [ ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] As of April 12, 2010, 7,073,466 shares of the registrant’s common stock, par value $.01 per share, were outstanding. JENNIFER CONVERTIBLES, INC. AND SUBSIDIARIES Index Part I - Financial Information Item 1. - Financial Statements (Unaudited) Consolidated Balance Sheets at February 27, 2010 (Unaudited) and August 29, 2009 2 Consolidated Statements of Operations (Unaudited) for the thirteen and twenty-six weeks ended February 27, 2010 and February 28, 2009 3 Consolidated Statements of Cash Flows (Unaudited) for the twenty-six weeks ended February 27, 2010 and February 28, 2009 4 Notes to Unaudited Consolidated Financial Statements 5 Item 2. - Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. - Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. - Controls and Procedures 26 Part II - Other Information Item 1. – Legal Proceedings 27 Item 1A. – Risk Factors 27 Item 2. – Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. – Defaults Upon Senior Securities 27 Item 4. – (Removed and Reserved) 27 Item 5. – Other Information 27 Item 6. – Exhibits 28 Signatures 29 Exhibit Index 30 Ex. 31.1 Certification of Chief Executive Officer 31 Ex. 31.2 Certification of Chief Financial Officer 32 Ex. 32.1 Certification of Principal Executive Officer 33 Ex. 32.2 Certification of Principal Financial Officer 34 JENNIFER CONVERTIBLES, INC. AND SUBSIDIARIESConsolidated Balance Sheets(In thousands, except for share and per share data) February 27, 2010 (Unaudited) August 29, 2009 ASSETS Current assets: Cash and cash equivalents $ 7,956 $ 5,609 Restricted cash 99 99 Accounts receivable 2,017 1,816 Merchandise inventories, net 9,881 9,076 Due from Related Company, net of allowance for losses of $947 - 3,147 Prepaid expenses and other current assets 1,727 1,214 Total current assets 21,680 20,961 Store fixtures, equipment and leasehold improvements, at cost, net 2,508 2,355 Goodwill 483 483 Other assets (primarily security deposits) 568 670 $ 25,239 $ 24,469 LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current liabilities: Accounts payable, trade (including $751 and $1,255 to a stockholder) $ 19,834 $ 14,317 Customer deposits 9,591 4,976 Accrued expenses and other current liabilities 10,493 6,001 Due to Related Company - 400 Deferred rent and allowances - current portion 592 589 Total current liabilities 40,510 26,283 Deferred rent and allowances, net of current portion 2,323 2,360 Obligations under capital leases, net of current portion 73 96 Total liabilities 42,906 28,739 Contingencies (Note 15) Stockholders' Deficiency: Preferred stock, par value $.01 per share Authorized 1,000,000 shares Series A Convertible Preferred - issued and outstanding 6,490 shares at February 27, 2010 and August 29, 2009 (liquidation preference $3,245) - - Series B Convertible Preferred - issued and outstanding 47,989 shares at February 27, 2010 and August 29, 2009 (liquidation preference $240) 1 1 Common stock, par value $.01 per share Authorized 12,000,000 shares; issued and outstanding 7,073,466 shares at February 27, 2010 and August 29, 2009 70 70 Additional paid-in capital 29,658 29,647 Treasury stock, at cost, 93,579 common shares at February 27, 2010 (125 ) - Accumulated deficit (47,271 ) (33,988 ) (17,667 ) (4,270 ) $ 25,239 $ 24,469 See Notes to Consolidated Financial Statements 2 JENNIFER CONVERTIBLES, INC. AND SUBSIDIARIESConsolidated Statements of Operations(In thousands, except share and per share data)(Unaudited) Thirteen weeks ended Twenty-six weeks ended February 27, February 28, February 27, February 28, 2010 2009 2010 2009 Revenue: Net sales $ 23,869 $ 21,399 $ 45,841 $ 46,326 Revenue from service contracts 1,353 1,275 2,488 2,746 25,222 22,674 48,329 49,072 Cost of sales, including store occupancy, warehousing, delivery and service costs 18,887 16,287 35,824 35,003 Loss related to service contracts 3,500 - 3,500 - Selling, general and administrative expenses 9,037 8,071 18,650 17,329 (Recovery of) provision for loss on amounts due from Related Company (39 ) - 3,128 - Depreciation and amortization 242 451 462 694 31,627 24,809 61,564 53,026 Loss from operations (6,405 ) (2,135 ) (13,235 ) (3,954 ) Gain on acquisition of Related Company 23 - 23 - Interest income 2 20 11 74 Interest expense (4 ) (5 ) (8 ) (10 ) Loss from continuing operations before income taxes (6,384 ) (2,120 ) (13,209 ) (3,890 ) Income tax expense 2 - 4 1 Loss from continuing operations (6,386 ) (2,120 ) (13,213 ) (3,891 ) Loss from discontinued operations (including loss on store closings of $4 and $118 for the thirteen week and $6 and $113 for the twenty-six week periods ended in fiscal 2010 and 2009, respectively) (27 ) (224 ) (70 ) (322 ) Net loss $ (6,413 ) $ (2,344 ) $ (13,283 ) $ (4,213 ) Basic and diluted loss per common share: Loss from continuing operations $ (0.91 ) $ (0.30 ) $ (1.88 ) $ (0.55 ) Loss from discontinued operations 0.00 (0.03 ) (0.01 ) (0.05 ) Net loss $ (0.91 ) $ (0.33 ) $ (1.89 ) $ (0.60 ) Basic and diluted weighted average common shares outstanding 7,014,199 7,073,466 7,043,996 7,073,466 See Notes to Consolidated Financial Statements 3 JENNIFER CONVERTIBLES INC. AND SUBSIDIARIESConsolidated Statements of Cash Flows(In thousands, except share data)(Unaudited) Twenty-six weeks ended February 27, February 28, 2010 2009 Cash flows from operating activities: Net loss $ (13,283 ) $ (4,213 ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities of continuing operations: Depreciation and amortization 462 694 Provision for loss on amounts due from Related Company 3,128 - Provision for loss on service contracts 3,500 - Gain on acquisition of Related Company (23 ) - Non cash compensation to consultant 11 11 Loss from discontinued operations 70 322 Loss on disposal of equipment 2 10 Deferred rent (32 ) (666 ) Changes in operating assets and liabilities, net of effects from the acquisition in 2010 and discontinued operations Merchandise inventories, net (59 ) 641 Prepaid expenses and other current assets (335 ) (216 ) Accounts receivable (202 ) (949 ) Due from Related Company, net (682 ) 873 Other assets 88 9 Accounts payable, trade 5,517 (1,258 ) Customer deposits 4,384 (1,560 ) Accrued expenses and other current liabilities 562 2,484 Net cash provided by (used in) operating activities of continuing operations 3,108 (3,818 ) Cash flows from investing activities: Capital expenditures (350 ) (245 ) Purchase of business and assets of Related Company (350 ) - Restricted cash - 17 Sale of marketable auction rate securities - 1,400 Net cash (used in) provided by investing activities of continuing operations (700 ) 1,172 Cash flows from financing activities: Principal payments under capital lease obligations (21 ) (20 ) Net cash used in financing activities of continuing operations (21 ) (20 ) Net increase (decrease) in cash and cash equivalents of continuing operations 2,387 (2,666 ) Net decrease in cash and cash equivalents of operating activities of discontinued operations (40 ) (362 ) Cash and cash equivalents at beginning of period 5,609 9,057 Cash and cash equivalents at end of period $ 7,956 $ 6,029 Supplemental disclosure of cash flow information: Income taxes paid $ 30 $ 8 Interest paid $ 8 $ 10 See Notes to Consolidated Financial Statements 4 JENNIFER CONVERTIBLES, INC. AND SUBSIDIARIESFor the Twenty-Six Weeks Ended February 27, 2010(In thousands, except for share amounts) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS(UNAUDITED) NOTE 1: BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements of Jennifer Convertibles, Inc. and its subsidiaries (the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals other than the provision for loss on amounts due from the Related Company (see Note 5) in 2009) considered necessary for a fair presentation have been included. The operating results for the twenty-six week period ended February 27, 2010 are not necessarily indicative of the results that may be expected for the fiscal year ending August 28, 2010. The balance sheet as of August 29, 2009 has been derived from the audited consolidated financial statements as of such date but does not include all of the information and footnotes required by GAAP for complete financial statements. For further information, please refer to the consolidated financial statements and footnotes thereto included in the Company's Annual Report on Form 10-KA for the year ended August 29, 2009, as filed with the Securities and Exchange Commission (“SEC”). NOTE 2: LIQUIDITY The Company has incurred a net loss for the twenty-six weeks ended February 27, 2010 and for the years ended August 29, 2009 and August 30, 2008, and has also used cash in its operating activities during such fiscal years. In addition, the Company has both working capital and stockholders' deficiencies as of February 27, 2010. Further, during fiscal 2009, a finance company to which the Company sold receivables on a non-recourse basis terminated its agreement with the Company, credit card processors began holding back certain payments due to the Company for credit purchases by customers (see Note 8) and the Related Company failed to make timely payments to the Company by the required due dates. In November 2009, the Related Company defaulted on its payment obligations to the Company and the Company discontinued granting credit to the Related Company and provided an allowance for loss for the net balance due from the Related Company. In January 2010, the Company acquired the business of the Related Company and in connection therewith, wrote-off the net balance due from the Related Company and undertook to pay claims related to previously sold fabric and leather protection services which was the obligation of the Related Company. These events impact the Company's liquidity. The credit agreement with Caye, the Company's former principal supplier was terminated in July 2009, and, in connection therewith, Caye released its security interest in the Company's assets. Further, the Company and a Chinese supplier who replaced Caye, amended and restated the terms of their letter agreement to provide the Company up to 180 days to pay for goods without interest or penalty effective August 1, 2009 through September 30, 2010.
